DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 2/6/20 are objected to for the following reasons:  
Figs. 6 & 8 consist solely of photographs (or photocopies thereof); but applicant fails to explain why these photographs are “only practicable medium for illustrating the claimed invention”, as 37 CFR 1.84(b)(1) requires.  Indeed, the use of line drawings elsewhere in the figures strongly implies that “the subject matter of the application admits of illustration by a drawing,” and that photographs are not “only practicable medium for illustrating the claimed invention.”  
The use of solid gray and/or black shading in Figs. 6 & 8 fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 & 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2-3, 8, 10, & 12, the term “trapezoidal” is used by the claim to mean “parallelogrammic,” while the accepted meaning is “having a shape with only two sides parallel.”1 The term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 
Regarding claim 8, the term “the sides” lacks antecedent basis in the claim.  
Regarding claim 11, the term “the first member and second member” lacks antecedent basis in the claim.  
Regarding claim 11, this claim recites “four members oriented substantially horizontal”, but also recites “the first member and second member”.  It is therefore unclear whether the recited “first member” and “second member” are part of, or separate from, the recited “four members oriented substantially horizontal”.  Clarification is required.  For examination purposes, the examiner is considering the recited “first member” and “second member” to be part of the recited “four members oriented substantially horizontal”.  
Claims 9-10 & 12-13 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 & 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udagawa (20110298339).
Regarding claim 8, Udagawa teaches a table (Figs. 5-7) including a tabletop (4) and a table frame (2); the table frame having at least two members (2) with a trapezoidal cross section; at least two attachment mechanisms (13) secured to the tabletop (Fig. 7 & par. 53) that secure the tabletop to the table frame by engaging the sides of the two members (Fig. 7).  
Regarding claim 11, Udagawa teaches a table (Figs. 5-7) including a tabletop (4) and a table frame (A-D in Fig. 5 Annotated); the table frame comprising four members (A, C, D) oriented substantially horizontal and four legs (B) oriented substantially vertical; the first member (C) and second member (D) being substantially parallel; the tabletop including at first locking mechanism (E) and a second locking mechanism (F) attached to the underside of the tabletop (Fig. 7 & par. 53); the first locking mechanism (E) exerting force against the first member (C) and the second locking mechanism (F) exerting force against the second member (D) to secure the tabletop to the table frame (par. 51 & 53).  

    PNG
    media_image1.png
    472
    642
    media_image1.png
    Greyscale

Regarding claim 12, Udagawa teaches a first member (C) and second member (D) that have a trapezoidal cross section (Figs. 5-7 & 14).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (20110298339) in view of Li (CN108095303).  
Regarding claims 1, 9, & 13, Udagawa teach(es) the structure substantially as claimed, including a table (Figs. 5-7) comprising a tabletop (4); a table frame (A, C, D) having a first table frame (C) member and a second table frame member (D) substantially parallel to the first table frame member; the first table frame member having a first angled side and the second table frame having a second angled side (Figs. 5 & 7); a first locking mechanism (E) attached to the tabletop (Fig. 7 & par. 53), the first locking mechanism engaging the first angled side of the first table frame member (Fig. 7); a second locking mechanism (F) attached to the tabletop (Fig. 7 & par. 53), the second locking mechanism engaging the second angled side of the second table frame member to secure the tabletop to the table frame (Fig. 7); wherein the first & second locking mechanisms each have locking means (i.e., screws used to fasten clamping portions (17) to the fastening devices (13)) for activating the first & second locking mechanisms.  Udagawa fail(s) to teach locking mechanisms that are cam-activated.  However, Li teaches locking means (4) that are cam-activated.  It would have been obvious to one of ordinary skill in the art to substitute locking means, as taught by Li, for the locking means of Udagawa, in order to selectively clamp the tabletop to the table frame (as suggested by Udagawa), and because such an outcome would have been a predictable result of such a substitution of one known locking means for another.  
Regarding claims 2-3, Udagawa teaches a first (C) and second (D) table frame members that have a trapezoidal cross section (Figs. 5-7 & 14).  
Regarding claims 4-5 & 10, Udagawa as modified teaches first & second cam activated locking mechanisms (E-F of Udagawa) that each force an angled surface (i.e., angled surfaces of 17 of Udagawa) into direct contact with the first & second angled sides of the first & second table frame members (C-D of Udagawa), respectively (implied by par. 51 & 53 and Fig. 7 of Udagawa).  
Regarding claims 6-7, Udagawa as modified teaches first & second cam activated locking mechanisms (E-F of Udagawa) that generate forces directed towards, and opposite of, each other (as in Figs. 2-5 of Li).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the written description of the instant application also repeatedly characterizes the tubes of the claimed frame as “trapezoidal,” none of the figures show a tube with a truly trapezoidal cross-section.  On the contrary, in Fig. 5, where the cross-section of the tubes is most clearly illustrated, that cross-section is clearly shaped like a parallelogram, not a trapezoid.  Moreover, when discussing the tubes’ the cross-sectional shape in detail, the written description states that “The angle of the trapezoid of each trapezoid tube weldment 116 is preferably 25-155-25-155, with the acute angles 122 of the trapezoid being 25 degrees and the obtuse angles 124 of the trapezoid being 155 degrees.”  This statement clearly describes a parallelogrammic shape, not a trapezoidal one.  It is therefore reasonable to conclude that, while the claims and written description may use the term “trapezoidal,” the intended meaning of that term is “parallelogrammic” (i.e.,” having a four-sided shape whose opposite sides are parallel”).